Citation Nr: 1034876	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  05-36 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for dental injury and 
residual loss of teeth.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to an initial disability rating for posttraumatic 
stress disorder (PTSD) in excess of 10 percent for the period 
prior to February 17, 2006.

4.  Entitlement to an initial disability rating for PTSD in 
excess of 30 percent for the period from February 17, 2006 to 
March 30, 2008.

5.  Entitlement to an initial disability rating for PTSD in 
excess of 50 percent for the period from March 31, 2008.

6.  Entitlement to an initial disability rating for neck strain 
in excess of 10 percent for the period prior to July 16, 2009.

7.  Entitlement to an initial disability rating for neck strain 
in excess of 20 percent for the period from July 16, 2009.

8.  Entitlement to an initial rating for PTSD in excess of 10 
percent prior to February 17, 2006, 30 percent from February 17, 
2006 to March 30, 2008, and 50 percent from March 31, 2008, on an 
extraschedular basis.

9.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971 
and from June 1973 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a January 2005 rating decision the RO denied service 
connection for dental injury loss of teeth, and for hepatitis C.  
The RO also granted service connection for: PTSD and assigned 
that disability a 10 percent disability rating, effective 
December 15, 2003; and neck strain and assigned that disability a 
10 percent disability rating, effective December 15, 2003.  The 
Veteran perfected appeals, respectively, as to the denials of 
service connection, and as to the initially assigned disability 
ratings.  

During the pendency of the initial rating appeals for PTSD and 
neck strain, in an August 2009 rating decision, the RO increased 
the initial disability rating for PTSD from 10 to 30 percent 
effective February 17, 2006; and from 30 to 50 percent, effective 
from March 31, 2008.  The RO also increased the initial 
disability rating for neck strain from 10 to 20 percent, 
effective from July 16, 2009.

These two rating claims, however, remain in controversy because 
the staged ratings before and from those dates remain less than 
the maximum available benefit awardable.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In a November 2006 rating decision the RO denied service 
connection for arthritis of the left and right knees, and for 
left and right ankle disabilities.  The Veteran initiated an 
appeal on each denial by filing a timely notice of disagreement.  
Then in November 2008 the RO issued a rating decision granting 
service connection for arthritis of the right knee and for a 
right ankle disability; and issued a statement of the case 
addressing the denial of service connection for arthritis of the 
left knee and for a left ankle disability.  After the statement 
of the case, the Veteran did not submit a substantive appeal to 
perfect an appeal as to the denials; thus, those issues are not 
on appeal before the Board. 

In an August 2009 rating decision, the RO granted service 
connection for lumbar spine degenerative joint disease and 
assigned that disability a 10 percent initial disability rating.  
Thereafter in September 2009, the Veteran submitted timely notice 
of disagreement from that decision as to the rating assigned.  
The RO issued a statement of the case on the matter in July 2010, 
and notified the Veteran of that on July 15, 2010.  Review of the 
claims file does not reflect that the Veteran perfected an appeal 
of the lumbar spine rating claim by timely filing a substantive 
appeal, however, there may be a timely filed substantive appeal 
(VA Form 9) in a temporary file at the RO after the RO certified 
the appealed case in July 2010.  Nevertheless, a perfected claim 
for an initial rating in excess of 10 percent for lumbar spine 
degenerative joint disease is not now before the Board on appeal. 

In the report of a July 2009 VA examination of the Veteran's 
cervical spine for the service-connected neck strain, the 
examiner diagnosed (1) chronic cervical strain and (2) 
degenerative joint disease of the cervical spine.  The issue of 
entitlement to service connection for degenerative joint 
disease of the cervical spine has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over that issue, and it is referred 
to the AOJ for appropriate action.  

In June 2009, the Veteran submitted a claim of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities.  In a June 2010 
rating decision, the RO denied the TDIU claim.  Following that 
decision, however, review of the claims file indicates that the 
Veteran has not yet submitted a notice of disagreement to 
initiate an appeal from that decision.  

Nevertheless, as a result of the Veteran's statements about the 
effect his PTSD has had on his ability to secure of follow 
substantially gainful employment, the Board finds that his 
increased rating claim includes a claim for TDIU, and that this 
claim has therefore been added as an additional claim entitled to 
current appellate review. Rice v. Shinseki, 22 Vet. App. 447 
(2009).

The issues of entitlement to an initial rating for PTSD in 
excess of 10 percent prior to February 17, 2006, 30 
percent from February 17, 2006 to March 30, 2008, and 50 
percent from March 31, 2008, on an extraschedular basis, 
and to TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The competent evidence is against a finding that any dental 
trauma or injury occurred in service resulting in loss of teeth, 
or that any current residuals of dental trauma are related to 
service.

2.  The competent evidence is against a finding: that hepatitis C 
was present in service; or that any current hepatitis C is 
related to service.

3.  For the period prior to May 28, 2004, the evidence 
establishes that the Veteran's service-connected PTSD caused no 
more than occupational and social impairment due to mild or 
transient symptoms.  The evidence does not show occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks.

4.  For the period from May 28, 2004 to March 29, 2005, the 
evidence establishes that the Veteran's service-connected PTSD 
caused no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks.  The evidence does 
not show occupational and social impairment with reduced 
reliability and productivity; or difficulty in establishing and 
maintaining effective work and social relationships.

5.  For the period from March 30, 2005, the evidence establishes 
that the Veteran's service-connected PTSD causes no more than 
occupational and social impairment, with deficiencies in most 
areas, and inability to establish and maintain effective 
relationships.  The evidence does not show total occupational and 
social impairment.

6.  Prior to July 16, 2009, the evidence of record demonstrates 
that the Veteran's service-connected neck strain limits forward 
flexion to 40 degrees with pain; creates mild functional loss; 
and does not result in any separately diagnosed neurologic 
abnormalities or incapacitating episodes of intervertebral disc 
syndrome symptoms.  

7.  On and after July 16, 2009, the evidence of record 
demonstrates the Veteran's service-connected neck strain limits 
forward flexion to 30 degrees with moderate limitation due to 
pain; creates mild functional loss; and does not result in any 
separately diagnosed neurologic abnormalities or incapacitating 
episodes of intervertebral disc syndrome symptoms, or additional 
loss of motion on repetition of motion.  


CONCLUSIONS OF LAW

1.  Dental injury and residual loss of teeth was not incurred in 
or aggravated during military service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

2.  Hepatitis C was not incurred in or aggravated during military 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  The criteria for an initial disability rating in excess of 10 
percent for PTSD for the period prior to May 28, 2004, are not 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009). 
 
4.  Resolving all reasonable doubt in favor of the Veteran, the 
schedular criteria are met for an initial disability rating of 30 
percent and no more for PTSD for the period from May 28, 2004 to 
March 29, 2005.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009). 

5.  Resolving all reasonable doubt in favor of the Veteran, the 
schedular criteria are met for an initial disability rating of 70 
percent and no more for PTSD for the period from March 30, 2005.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009). 

6.  The criteria for an initial disability rating in excess of 10 
percent for neck strain for the period prior to July 16, 2009, 
are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.59, 4.71a, Diagnostic Codes 5237 (2009).

7.  The criteria for an initial disability rating in excess of 20 
percent for neck strain for the period from July 16, 2009 are not 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.59, 4.71a, Diagnostic Codes 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, and what parts of that information or 
evidence VA will seek to provide, and what parts VA expects the 
claimant to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matters 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a reasonable 
person to prove these claims.  In any event, the Federal Circuit 
recently vacated the Court's previous decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice 
in response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009). 

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of letters provided in 
March 2004, August 2006, and June 2009.  These documents in 
combination provided notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain.  

The RO informed the Veteran of the specific criteria which would 
provide a basis for the claims for service connection and initial 
ratings on appeal.  The RO has provided adequate notice of how 
effective dates are assigned.  The claims were subsequently 
readjudicated most recently in an August 2008 supplemental 
statement of the case.  To the extent the appellant did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided, the claimant was afforded a 
meaningful opportunity to participate in the adjudication of the 
claims on appeal.  
 
The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment and personnel 
records, and records of medical treatment received privately and 
from VA, and VA examination reports.  VA appropriately examined 
the medical history of the Veteran's claimed disabilities for 
compensation purposes addressing the initial rating claims.  
Findings from the reports of examinations conducted are adequate 
for the purposes of deciding the claims on appeal decided below.  
See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
 
The Veteran was also notified of the opportunity to present 
testimony before the Board but in his VA Form 9 received in 
August 2009, he indicated that he did not want a Board hearing.      

There is no evidence of any VA error in notifying or assisting 
the appellant that reasonably affects the fairness of this 
adjudication.  VA has fulfilled its duty to assist the claimant 
by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence exists 
that has not been obtained and would be necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

When determining service connection, all theories of entitlement, 
direct and secondary, must be considered by the Board if raised 
by the evidence of record, applying all relevant laws and 
regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  However, claims which have no support in the record need 
not be considered by the Board, as the Board is not obligated to 
consider "all possible" substantive theories of recovery. That 
is, where a fully developed record is presented to the Board with 
no evidentiary support for a particular theory of recovery, there 
is no reason for the Board to address or consider such a theory. 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the absence of proof of a present disability, there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). Pain alone is not a disability for VA purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a 
condition noted during service is not shown to be chronic, or the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an injury.  
However, if the determinative issue involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The evidence does 
not show that the Veteran possesses medical expertise and he does 
not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value. 
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the claimant 
shall be given the benefit of the doubt in resolving each such 
issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102. On the other hand, if 
the Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

A.  Dental Injury and Residual Loss of Teeth

The Veteran claims service connection for dental residuals of 
trauma resulting from a motor vehicle accident during service.  
In his December 2003 claim, the Veteran reported that he had a 
dental injury due to a motor vehicle accident in 1970, resulting 
in the loss of five lower teeth.  As reflected in a February 2006 
private medical history report, the Veteran reported that in 1970 
he was injured with a broken jaw bone, requiring a jaw bone 
operation and resulting in lost teeth.

Although service connection may generally be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service (38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009)), an exception to the general rule is 
applicable to dental disabilities.  According to the statute and 
regulation, treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161 (2008).  38 U.S.C.A. § 1712 (West 
2002); 38 C.F.R. § 3.381(a) (2009).

Service connection for loss of teeth can be established for 
compensation purposes if the loss is due to the loss of the body 
of the maxilla or mandible due to trauma or disease, such as 
osteomyelitis. 38 C.F.R. § 4.150, Diagnostic Code 9913 (2009).  
As discussed below, review of the service treatment records on 
file does not show that the Veteran experienced any damage to the 
maxilla or mandible during service, and therefore, entitlement to 
compensation benefits for the loss of the body of the maxilla or 
mandible is not shown.  

The Veteran had two periods of active service.  The first period 
was from March 1969 to March 1971, and the second period was from 
June 1973 to January 1992.  Review of the service treatment 
records from the first period shows no indication of any loss of 
the body of the maxilla or mandible due to trauma or disease.  
There is no medical evidence showing any trauma or disease 
involving the maxilla or mandible during the period from March 
1969 to March 1971.  

Nor is there any indication of such conditions shown in the 
report of the February 1971 ETS (expiration of term of service) 
examination.  That report does show that there were three missing 
teeth at that time; there is no indication in that report or 
otherwise that these were due to the loss of the body of the 
maxilla or mandible due to trauma or disease, such as 
osteomyelitis. 38 C.F.R. § 4.150, Diagnostic Code 9913 (2009).

After the first period of active service ended in March 1971, a 
VA hospital summary report of hospitalization from June to August 
1971 shows that the Veteran was admitted following a motor 
vehicle accident injury earlier in June 1971.  The report noted a 
history of a motor vehicle accident in June 1971 resulting in 
facial injuries and the Veteran was unconscious for about four 
hours.  Among the diagnoses listed in the report were (1) 
horizontal fracture of the maxilla, closed, displaced; (2) 
vertical fracture of the mandible at the symphysis, open, 
displaced; (3) vertical fracture of the mandible, left, tang and 
body junction, open, displaced; (4) laceration of the lower lip; 
(5) fracture of the mandibular incisors; (6) trauma to ribs, left 
side; and (7) calculus on teeth.  Operations performed included 
reducation of horizontal fracture by transosseous wiring of the 
zygomatic arches and supported by inner maxillary fixation; 
vertical fracture of symphysis was reduced by open reducation and 
stabilized by inner maxillary fixation; suture of laceration of 
lower lip; and forceps extraction of teeth and alveolectomy.

The service treatment records associated with the Veteran's 
second period of active service shows no indication of any loss 
of the body of the maxilla or mandible due to trauma or disease 
during the second period of active service.  A service dental 
treatment record reflects that when examined in December 1991, 
the noted a missing mandibular anterior tooth, and extreme loss 
of mandibular anterior ridge area as a result of a previous 
automobile accident.   

Although there are service treatment records during the second 
period of service referencing an automobile accident in October 
1978, which was associated with neck pain and cervical spine 
symptoms, none of the associated service treatment records soon 
following that injury or subsequently, indicate that there was 
any dental trauma associated with that motor vehicle accident. 

A VA treatment record dated in May 1993 indicates that the 
Veteran reported a past history of a motor vehicle accident in 
1971 resulting in jaw fracture requiring a temporary tracheostomy 
and wiring of his jaw; and rib fracture.

A private treatment record dated in February 2006 shows that the 
Veteran reported a history of a dental injury in 1970 when he was 
injured with a broken jaw bone, requiring  a jaw bone operation 
and resulting in lost teeth.

In sum, review of the medical records on file shows that the 
Veteran was in a motor vehicle accident in June 1971, after his 
first period of active service and before his second period of 
active service.  That accident resulted in dental trauma and loss 
of teeth as discussed above.  The record does not show that the 
Veteran experienced any injury or disease causing damage to the 
maxilla or mandible during any period of active service.  
Therefore, service connection for dental injury and residual loss 
of teeth is not warranted.

B.  Hepatitis C

As reflected in his notice of disagreement, the Veteran claims 
that he did not have hepatitis at entry into active service and 
that he did have hepatitis at discharge (retirement).  

On review of the service treatment records, there is no evidence 
of complaints, findings, or treatment referable to hepatitis C.  
The Veteran's service treatment records do not record any 
exposure to any risk factors for hepatitis C such as wounds that 
would cause such exposure.  Service treatment records are also 
negative for risk factors of hepatitis C such as blood 
transfusions or organ transplants, tattoos, body piercing, 
intravenous or intranasal drug use, or exposure to contaminated 
blood products.

There are service treatment records showing treatment for neck 
injury following a motor vehicle accident, however, none of these 
records indicate that the injuries involved open wounds, 
transfusions, or otherwise would expose the Veteran to hepatitis 
C risk factors.   There are no service treatment records showing 
any relevant symptoms later linked by medical evidence to any 
later diagnosed hepatitis C.  On examination at the time of his 
February 1971 discharge examination, the examiner made no 
pertinent abnormal evaluation referable to the current diagnosis 
of hepatitis C.

The Veteran's service treatment records associated with both 
periods of active service are also absent any treatment or 
diagnosis of hepatitis C or any of the risk factors mentioned 
above.  Overall, the lack of a specific diagnosis of hepatitis C 
during service and the absence of any residuals upon separation 
provides evidence against the claim.

Post-service, VA treatment records show that the Veteran was 
diagnosed with hepatitis C in October 2003.  A VA hepatitis C 
screening test at that time was positive.  The report of that 
test noted that there was a previous positive test in 1999, which 
was not confirmed.  Subsequent VA treatment records show further 
positive test findings and treatment for hepatitis C.  

In March 2004 the Veteran completed a questionnaire for VA 
regarding risk factors for hepatitis C.  In that questionnaire he 
reported that he had not used intravenous drugs or intranasal 
cocaine; he had not engaged in high-risk sexual activity, or had 
hemodialysis, or had any tattoos or body piercings.  He reported 
that he had not shared toothbrushes or razor blades, and had not 
had acupuncture with non-sterile needles.  He reported that he 
had not had a blood transfusion and had not been a healthcare 
worker exposed to contaminated blood or fluids. 

In sum, the first diagnosis of hepatitis C occurred no earlier 
than in 1999, but confirmed in 2003, at least seven years after 
service discharge in January 1992.  In this regard, the Federal 
Circuit Court has determined that such a lapse of time is an 
important factor for consideration in deciding a service 
connection claim.  See Maxson, supra, 230 F.3d at 1332.  
Subsequent VA treatment records show further treatment for 
hepatitis C.  Overall, however, service connection may not be 
established in this case for hepatitis C based on chronicity in 
service or post-service continuity of symptomatology for disorder 
seen in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494- 
97.

Here, despite the Veteran's assertions of that he had hepatitis C 
during service, there is simply no evidence in his service 
treatment records that support these assertions. No other post-
service treatment records link his hepatitis C to military 
service.  As such, the Board concludes that there is no probative 
medical evidence to support the Veteran's claim.  

Thus, the Board finds that post-service medical records, as a 
whole, provide negative evidence against the Veteran's hepatitis 
C claim as they reveal hepatitis C that began a number of years 
after service, with no inservice risk factors for hepatitis C.

C. Conclusions

Regarding the claimed disabilities on appeal, while the Veteran 
has provided lay evidence of a link, VA regards lay statements to 
be competent evidence of descriptions of symptoms of disease, 
disability, or injury, but not the determination of an issue 
involving a question of medical expertise.  38 C.F.R. § 3.159; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but see 
Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay 
diagnosis is competent if: (1) lay person is competent to 
identify the medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  As the Veteran is not shown to be a medical 
expert, his opinion in these matters is of little probative 
value.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claims for 
service connection for (1) dental injury and residual loss of 
teeth; and (2) hepatitis C.  Therefore, the benefit-of-the-doubt 
rule does not apply, and these claims must be denied. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Initial Disability Ratings

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a 
service-connected disability require review of the entire medical 
history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If 
there is a question that arises as to which evaluation to apply, 
the higher evaluation is for application if the disability more 
closely approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25; 
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, 
the evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. 
App. 225 (1993).  When a disability is not specifically listed in 
the Rating Schedule, it may be rated under a closely related 
injury in which the functions affected and the anatomical 
localization and symptomatology are closely analogous. 38 C.F.R. 
§ 4.20 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  In cases such as this in which the 
Veteran has appealed the initial rating assigned at the time 
service connection is established, in assigning the initial 
rating, the Board must consider the propriety of assigning one or 
more levels of rating- "staged" ratings-from the initial 
effective date forward, based on evidence as to the severity of 
disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).

More recently the Court has held that even in a claim for an 
increase in the level of an already service-connected disability, 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in 
deciding the claims below, the Board has considered whether 
different ratings may be warranted for different time periods 
based on the evidence of record. 

The Veteran's statements describing the symptoms of his service-
connected PTSD and neck strain are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

On evaluating the condition of service-connected disability, if 
it is not possible to separate the effects of a service- 
connected condition from that of a nonservice-connected 
condition, then 38 C.F.R. § 3.102 requires that reasonable doubt 
be resolved in the Veteran's favor; that is, any such ambiguity 
as to the origin of such signs and symptoms shall be attributed 
to the service-connected disability. Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).  Thus, 
in this case, if any symptoms cannot be distinguished as between 
service-connected and nonservice-connected symptomatology, the 
Board will consider both as service connected disability.  Id.

A.  PTSD

The Veteran's PTSD is currently rated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), 
a mental disorder shall be evaluated "based on all the evidence 
of record that bears on occupational and social impairment rather 
than solely on the examiner's assessment of the level of 
disability at the moment of examination."  38 C.F.R. § 4.126(a) 
(2009).

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to 
the manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Accordingly, the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994)).

The general rating formula for evaluating disability due to 
mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's 
PTSD, is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under that code, pursuant to the general rating formula, a 10 
percent disability rating is warranted if there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or: symptoms are 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 30 percent disability rating is warranted if there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent rating is warranted if the evidence shows 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

To warrant the next higher rating of 70 percent, the evidence 
must show occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name. 
Id.

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating. In particular, use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms on 
the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  In determining whether the 
Veteran meets the criteria for a higher rating, the Board must 
consider whether the Veteran has deficiencies in most of the 
following areas: work, school, family relations, judgment, 
thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 
(2001).

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, 
psychiatric health care providers have their own system for 
rating psychiatric disability.  This is the Global Assessment of 
Functioning (GAF) rating scale, which is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Diagnostic 
and Statistical Manual for Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM- IV); Richard v. Brown, 
9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score 
assigned does not determine the disability rating VA assigns, but 
it is one of the medical findings employed in that determination.

The medical evidence shows that GAF scores have been assigned 
during the pendency of this claim.  An examiner's classification 
of the level of psychiatric impairment, by words or by a score, 
is to be considered but is not determinative of the percentage 
rating to be assigned.  VAOPGCPREC 10-95.  A GAF score, however, 
is highly probative as it relates directly to the Veteran's level 
of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  See 
Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The following applies to the GAF scores relevant to this case.  
GAF scores ranging between 41 to 50 are defined as serious 
symptoms or any serious impairment in social, occupational, or 
school functioning.  GAF scores ranging between 51 to 60 
represent moderate symptoms, or moderate difficulty in social or 
occupational functioning.  GAF scores ranging between 61 to 70 
represent some mild symptoms, or some difficulty in social or 
occupational functioning, but "generally functioning pretty 
well, and has some meaningful interpersonal relationships."  GAF 
scores ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily falling 
behind in schoolwork).  DSM- IV.

The medical evidence material to the claim on appeal is contained 
in the reports of VA examinations in December 2004 and April 
2009; and various VA and private treatment records dated from 
2004 through 2008.

Facts and analysis
 
The report of a December 2004 VA examination for PTSD shows that 
the Veteran reported PTSD related symptoms, including having a 
"hard time dealing with the stress and was not sleeping well."  
He reported having problems with anger.  The Veteran reported 
complaints of sleeping poorly, awakening several times at night, 
and has had nightmares four or five times a month involving 
gunfire and people getting wounded.

The Veteran reported being married twice, and his second marriage 
lasted fourteen years.  He reported that he had been physically 
abusive to his second wife.  He had one son and three daughters, 
with whom he was close.  The Veteran reported that he was working 
in a hospital setting for the last nine years, and was the chief 
of food services there.  He reported he had three or four close 
friends; he likes music, attended church, and liked to do yard 
and gardening.

On examination, the Veteran appeared to be somewhat jittery and 
anxious, but was able to "relate to the examiner well."  He had 
eye contact, and was dressed appropriately.  The Veteran's mood 
appeared to be mildly depressed, anxious, and jittery.  The 
Veteran was free from any hallucinations.  He was able to 
"communicate well with the examiner," and he was alert and 
oriented as to time, place, and person.  The Veteran's judgment 
and insight was fair.  After examination the report contains a 
diagnosis of PTSD-related to combat experiences in Vietnam.  The 
report contains a current GAF score of 80.

The report of a May 28, 2004 psychological evaluation shows that 
a private psychologist evaluated the Veteran and found the 
Veteran's mood and affect showed many symptoms of PTSD including 
the inability to deal with crowds, inability to function in a 
social setting and difficulty in daily functioning.  The Veteran 
also had PTSD related depression, with some hopelessness, 
helplessness, and guilt over survival.  The Veteran had no 
perceptual abnormalities and was oriented, with fairly good 
memory.  The examiner estimated the Veteran's GAF score to be 65; 
he was still working and struggling to survive in the workplace.

In a March 30, 2005 statement, a private psychologist, Tom Lawry, 
Ph.D., estimated the Veteran's GAF score to be 53.  The 
psychologist commented that the Veteran had considerable 
difficulties with work and interpersonal relationships; and on 
this basis, opined that the May 2004 estimate of a GAF of 65 was 
an overestimation of the Veteran's condition.

In a November 2005 statement Dr. Lawry wrote to update the 
Veteran's functional status, commenting that the Veteran's GAF 
score had declined from 53 to 51.  Dr. Lawry commented that the 
Veteran's symptoms would continue to make employment very 
difficult for the Veteran.

VA treatment records dated from August 2006 to March 2009 show 
treatment including medication provided by a VA psychiatrist, 
whose estimate of the Veteran's GAF score ranged from a high of 
49 in September 2006 to a low of 45 in January 2009.  These VA 
treatment records showed that when seen in September of 2006 the 
VA psychiatrist found the Veteran experienced various PTSD 
symptoms including nightmares, avoidance, insomnia, irritability, 
intrusive thoughts, and exaggerated startle response.  The 
Veteran was mostly alone, with few friends, and was not able to 
work.  The Veteran denied suicidal and homicidal ideation.

When seen in March 2008, the VA psychiatrist found the Veteran 
had become more anxious and hypervigilant since an incident on 
his property; and the psychiatrist planned to increase Trazodone 
to 300 mg.  The report contains a GAF score of 46.  Thereafter in 
2008 and through March 2009, the psychiatrist estimated GAF 
scores between 45 and 48 based on symptoms including anxiety.

The report of an April 2009 VA examination for PTSD shows that 
the examiner noted that the Veteran was receiving VA outpatient 
treatment including from a VA psychiatrist with prescribed 
psychotropic medication.  The Veteran reported that he lived 
alone and had a few casual friendships but no close 
relationships.  He reported that he patrols his property.  He 
reported he shot an armed intruder in June 2008.

The examiner made the following findings.  The Veteran was clean, 
neatly groomed, and appropriately dressed; and psychomotor 
activity and speech were unremarkable.  The Veteran was 
cooperative, his affect was normal, and his mood was anxious.  
The Veteran's thought process and content were unremarkable.  The 
Veteran showed no indications of delusions, he understood the 
outcome of behavior, and he had average intelligence.  The 
Veteran understood that he had a problem.  

The Veteran had sleep impairment, having difficulty maintaining 
sleep during most nights, with combat-related nightmares one or 
two times a week.  He had no hallucinations.  The Veteran avoided 
crowds and social contact.  He had no obsessive/ritualistic 
behavior, and he interpreted proverbs appropriately.  The Veteran 
reported that he had panic attacks, experiencing anxiety episodes 
on several occasions; and he had homicidal thoughts and had shot 
an intruder in June 2008.  The Veteran had no suicidal thoughts 
or episodes of violence.  He was able to maintain minimum 
personal hygiene and had no problem with activities of daily 
living.  

The Veteran had recurrent intrusive distressing recollections of 
the traumatic event; and made efforts to avoid thoughts, 
feelings, and conversations associated with the trauma. The 
examiner noted that the Veteran had persistent symptoms of 
increased arousal, with difficulty sleeping, irritability, or 
outbursts of anger.  He had difficulty with concentration, 
hypervigilance, and exaggerated startle response. The examiner 
found these symptoms to be chronic.  The report shows that the 
Veteran retired from service in 1992 after 18 years, and later 
worked from 1995 until 2005 when he quit secondary to 
psychological deficits.  

After examination the report contains an Axis I diagnosis of 
chronic PTSD.  The report contains a GAF score of 60 for the past 
year.  The Veteran reported that he was forced to quit his job 
secondary to stress during 2005, and had shot an armed intruder 
in June 2008; and that these events aggravated his level of fear, 
distrust, insecurity and other PTSD symptoms.  The examiner found 
these reports honest and compelling.  

The examiner opined that the Veteran's PTSD symptoms caused 
reduced reliability and productivity; but that, however, PTSD 
symptoms did not result in (1) total occupational and social 
impairment, or (2) deficiencies in the areas of judgment, 
thinking, family relations, work, mood or school.  

VA treatment records in May, July and August 2009 show continued 
treatment and increased dosage of Trazodone from 300 to 400 mg 
beginning in August 2009.  The Veteran had added anxiety over an 
upcoming retrial for a past shooting of an intruder.  In August 
2009 the VA treating psychiatrist estimated the Veteran's GAF 
score to be 45.  At that time the Veteran reported he continued 
to experience symptoms of nightmares, intrusive thoughts, 
avoidance, irritability, exaggerated startle response, 
hypervigilance, and poor concentration; and he never feels safe.  
He had difficulty sleeping and denied having suicidal or 
homicidal ideation.

A January 2010 report of employment information provided by the 
Veteran's last employer shows that the Veteran worked as food 
service director from April 1995 to June 16, 2005.  An April 2010 
letter from the RO to the Veteran reflects that the Veteran was 
currently incarcerated following conviction of a felony. 

i.  Period Prior to May 28, 2004
  
During the period prior to May 28, 2004, the Veteran's PTSD was 
not shown to manifest symptoms warranting a disability rating in 
excess of 10 percent.  The chief medical evidence during this 
period consists of the report of the December 2004 VA examination 
for PTSD, which shows that the Veteran was working as chief of 
food services at a hospital for the prior nine years.  He had 
previously been married for fourteen years; and he had some close 
friends and attended church.  The examiner found the Veteran to 
be mildly depressed, and anxious and jittery.  The report 
contained a GAF score of 80, reflecting no more than slight 
impairment in social or occupational functioning; and, if 
symptoms present, they were transient and expectable reactions to 
stressors.  See DSM-IV.

The medical evidence as reflected in that report does not show 
that, prior to May 28, 2004, the Veteran's PTSD-related symptoms 
were productive of more than occupational and social impairment 
due to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods of 
significant stress.  The record does not show that the Veteran's 
PTSD symptoms are productive of criteria necessary for the next 
or any higher disability rating.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

ii.  Period from May 28, 2004 to March 29, 2005

The report of a May 28, 2004 private psychological evaluation 
shows that the psychologist found the Veteran was unable to deal 
with crowds, unable to function in a social setting, and was 
having difficulty in daily functioning.  The Veteran was still 
working at that time but the psychologist found that the Veteran 
was struggling to survive in the workplace.  The report contains 
a GAF score of 65, which reflects some mild symptoms or some 
difficulty in social occupational functioning, but "generally 
functioning pretty well, and has some meaningful interpersonal 
relationships."  

The Board finds that during the period beginning May 28, 2004, 
the Veteran's psychiatric symptomatology warrants a higher 
disability rating than the existing 10 percent.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411.  While the evidence reflects that 
his symptoms are mild during that period as reflected in the GAF 
score, they are not transient, and they are generally present and 
not just during periods of significant stress.  Id.  The May 28, 
2004 report shows that the symptoms were chronic and the 
possibility of medication was discussed.

The Board finds, during the period beginning May 28, 2004, that 
the objective medical evidence most nearly approximates the 
criteria for a 30 percent disability rating.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411.  That is, the disability picture of 
the Veteran's PTSD is consistent with criteria of there being 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation).  The Veteran is shown to have associated symptoms 
of depressed mood, anxiety, and chronic sleep impairment, 
consistent with criteria required under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 for a 30 percent disability rating.  
Therefore, the objective medical evidence most nearly 
approximates the criteria for a 30 percent disability rating.  
Id.  Affording any remaining doubt in favor of the Veteran, a 30 
percent disability rating is warranted for the period beginning 
May 28, 2004.
 
The Board does not find, however, that the objective findings of 
record are sufficient to warrant a rating in excess of 30 percent 
during the period from May 28, 2004 to March 29, 2005. The Board 
does not find that the symptomatology approximates the criteria 
for the next higher disabilitiy rating of 50 percent during that 
period.  Id.  That is, the objective findings of record do not 
include those meeting the criteria of being "with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships." Id. Essentially none of these are shown during 
the period in question.

During the period from May 28, 2004 to March 29, 2005, the 
Veteran does not have any significant set of symptoms 
approximating those ordinarily associated with the criteria for a 
50 percent disability rating, such as the criteria described 
above.  Importantly, there is no showing of difficulty in 
establishing and maintaining effective work and social 
relationships. The Veteran was still working at his job as 
discussed above.  

In sum, while a grant of 30 percent is warranted, the symptoms of 
the psychiatric disability do not come near to approximating the 
criteria for the next higher rating of 50 percent at any time. 
There is no basis for a disability rating in excess of 30 percent 
granted here, for the period from May 28, 2004 to March 29, 2005.  
The Veteran did not have any symptoms ordinarily associated with 
the criteria for a 50 percent or higher disability rating, such 
as those described above. More importantly, he does not have 
reduced reliability and productivity due to cited symptoms, or 
difficulty establishing or maintaining effective relationships 
during that period.

To the extent the Veteran may have some deficiencies 
approximating the criteria for the next higher rating of 50 
percent, such deficiencies are contemplated in ratings lower than 
50 percent; and the objective medical evidence most nearly 
approximate the criteria for a 30 percent disability rating.  See 
38 C.F.R. § 4.130.  Therefore, 30 percent disability rating, and 
no higher, is warranted for the Veteran's PTSD for the period 
from May 28, 2004 to March 29, 2005. 

iii.  Period from March 30, 2005 

On review of the record for the period beginning March 30, 2005, 
and after giving the Veteran the benefit of the doubt, and 
affording deference to any stated opinions from VA examiners and 
treatment providers during this time, the objective medical 
evidence is at least in equipoise as to whether the Veteran's 
service-connected PTSD results in symptomatology productive of 
occupational and social impairment with deficiencies in most 
areas.  

The objective medical findings document that the disorder has 
resulted in serious impairment and an inability to establish and 
maintain effective relationships.  These records reflect that the 
Veteran ceased working in June 2005 reportedly due to his PTSD-
related psychiatric symptoms.  The record also suggests that the 
Veteran's PTSD symptoms had some impact regarding an incident in 
which the Veteran, while "patrolling" his property, shot an 
intruder in June 2008.  There is some indication that the Veteran 
was incarcerated for that incident; he was thereafter convicted 
of a felony.   

While the Veteran does not exhibit the full basket and severity 
of symptoms identified in the schedular criteria for a 70 percent 
disability rating, the VA treatment records show generally that 
the Veteran's treating VA psychiatrist consistently assigned GAF 
scores ranging from 45 to 49, reflecting serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  These scores are consistent with findings during 
the period indicating the Veteran had difficulty holding a job 
and had no friends.  

During the period beginning March 30, 2005, the Veteran began 
receiving larger dosages over time of medication for his PTSD 
symptoms.  VA treatment records also show that the Veteran's PTSD 
symptomatology worsened further following the incident in June 
2008 when he shot an armed intruder apparently while 
"patrolling" his property.

The April 2009 VA examination report contains an opinion that the 
Veteran's PTSD symptoms did not result in symptoms of 
deficiencies in areas of judgment, thinking, family relations, 
work, mood or school, which are criteria required for a 70 
percent disability rating.  That report also contains a GAF score 
of 60 for the past year, reflecting only moderate symptoms.  DSM- 
IV.  Nevertheless, the private and VA treatment providers have 
consistently made findings since March 2005, reflecting more 
severe symptoms productive of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  The VA treatment records 
in 2008 and 2009 show that the Veteran was more and more anxious 
and hypervigilant, and was patrolling his property.  While the 
April 2009 VA examination report noted that there were no 
incidents of violence, other evidence shows that in June 2008 the 
Veteran shot an intruder, an act for which apparently he was 
later incarcerated.  

The Board finds that the medical evidence discussed above overall 
tip the scale toward the finding that the Veteran's service-
connected PTSD so impacts his social and industrial ability as to 
warrant a 70 percent rating for the period from March 30, 2005.

The Veteran had PTSD symptomatology including significant sleep 
disturbance with recurring nightmares, and hypervigilance, social 
isolation and withdrawal, and intrusive thoughts and memories; 
and apparent acts of violence.  
Moreover, all of these findings are consistent, for the most 
part, with the GAF scores assigned during the period in question.  
These ranged from 45 to 53, which are consistent generally with 
significant psychiatric impairment.  The majority of the scores 
were in the range reflecting serious impairment in social and 
occupational functioning.  DSM-IV.

Therefore, after resolving any reasonable doubt remaining in 
favor of the Veteran, and comparing the Veteran's symptoms to the 
provisions of the rating schedule, for the reasons discussed 
above, the criteria for a 70 percent rating for PTSD, are more 
nearly approximated for the period from March 30, 2005.  See 38 
C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  The objective 
medical evidence and the Veteran's statements regarding his 
symptomatology show disability that more nearly approximates that 
which warrants the assignment of a 70 percent disability rating 
for the period from March 30, 2005.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

However, the Board finds that the evidence viewed in its entirety 
does not show that the Veteran's PTSD is productive of total 
occupational and social impairment for the period from March 30, 
2005.  That is, during the period from March 30, 2005, the Board 
does not find that there is evidence of symptoms such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

At no time did the Veteran have any symptoms ordinarily 
associated with total occupational and social impairment, such as 
those described above.  More importantly, he does not have total 
social and occupational impairment.  He does have deficiencies in 
these areas, except perhaps for any that are contemplated in 
ratings lower than 100 percent.  Therefore, a higher rating than 
70 percent is not warranted for the period from March 30, 2005.

iv.  Conclusion

Thus, in summary, based on the evidence of record, the Board 
finds that the preponderance of evidence is against a grant of a 
disability rating in excess of 10 percent for PTSD for the period 
prior to May 28, 2004.  

The Board further finds that the Veteran's PTSD warrants a grant 
of a 30 percent rating, but no more, for the period from May 28, 
2004 to March 29, 2005; and a grant of a 70 percent rating, but 
no more, for the period from May March 30, 2005.  The 
preponderance of evidence is against a grant of a rating in 
excess of 30 percent for PTSD for the period from May 28, 2004 to 
March 29, 2005; and is against a grant of a rating in excess of 
70 percent for PTSD for the period from March 30, 2005.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).
 
B.  Neck Strain

 The Veteran filed his claim for service connection, now on 
appeal as to the initial disability rating assigned, in December 
2003.  The applicable criteria for evaluating disability of the 
spine provide a single set of criteria for rating conditions of 
the spine, the General Rating Formula for Disease and Injuries of 
the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, DCs 
5235 to 5243.  

The Veteran's service-connected neck strain is currently rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, the code for 
evaluating lumbosacral or cervical strain under the Rating 
Schedule section for evaluating the spine.  Under that code, the 
service-connected neck strain is evaluated as 10 percent 
disabling prior to July 16, 2990; and evaluated as 20 percent 
disabling from that date.

Under VA's Rating Schedule, disabilities of the spine, are to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The 
Spine, General Rating Formula for Diseases and Injuries of the 
Spine, Note (6) (2009).

Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 10 percent rating is warranted for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  38 C.F.R. § 4.71a, The Spine, 
General Rating Formula for Diseases and Injuries of the Spine, 
Diagnostic Codes 5235 to 5243 (2009).

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  Id.   A 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Id.  Finally, 
unfavorable ankylosis of the entire spine warrants a 100 percent 
evaluation.  Id. 

Note (2) under the General Rating Formula for Diseases and 
Injuries of the Spine provides that for VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion is zero to 45 degrees, and left and right lateral 
rotation is zero to 80 degrees. Id. at Note (2).  (See also Plate 
V).

Also, normal forward flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id. at Note (2).  
(See also Plate V).

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent evaluation is assigned 
with incapacitating episodes of having a total duration of at 
least one week but less than two weeks during the past 12 months.  
A 20 percent evaluation is assigned with incapacitating episodes 
of having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  Higher ratings are 
assignable for more severe symptoms. 38 C.F.R. § 4.71a, The 
Spine, Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Diagnostic Codes 5235 to 5243 (2009).

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Note (1) (2009).

If intervertebral disc syndrome is presented in more than one 
spinal segment, provided that the effects in each spinal segment 
are clearly distinct, evaluate each segment on the basis of 
incapacitating episodes, or under the General Rating Formula for 
Diseases and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4,71a, The 
Spine, Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (2).

Any associated objective neurologic abnormalities, including, but 
not limited to bowel or bladder impairment are evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, The Spine, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

Finally, the general policy in rating provides in part that 
functional impairment is based on lack of usefulness and may be 
due to pain, supported by adequate pathology and evidenced by 
visible behavior during motion.  Many factors are to be 
considered in evaluating disabilities of the musculoskeletal 
system and these include pain, weakness, limitation of motion, 
and atrophy.  Painful motion with the joint or periarticular 
pathology, which produces disability, warrants the minimum 
compensation.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Facts and analysis

The report of a December 2004 VA examination of the spine shows 
that the Veteran reported complaints of neck pain and stiffness.  
He had received physical therapy two years before but none 
recently, and he had not had any surgery.  He reported that he 
was taking Motrin 800 mg, and when he has flare-ups he used heat 
and liniment.  He identified no additional limitations during 
flare-ups.  He reported he did not require assistance to walk and 
did not use a neck brace.  He reported that he worked at a 
hospital and had had no change in his job duties.  He reported 
having neck pain when doing a lot of work on a computer or when 
doing yard work.

On examination, findings included that there were no muscle 
spasms in the cervical spine.  Forward flexion of the cervical 
spine was to 40 degrees with complaints of pain.  He was able to 
laterally flex the cervical spine to the right and left to 30 
degrees, bilaterally.  He was able to laterally rotate the 
cervical spine to 40 degrees on the right and on the left.  
Posture and gait were normal.  Neurological examination was 
indicated as normal.  X-ray examination was normal.  The report 
contains a diagnosis that chronic neck strain creates mild 
functional loss; flare-up requires heat; and the Veteran has an 
additional five degrees of limitation due to pain with rotation 
of the neck while he is driving.

The report of a July 16, 2009 VA examination of the spine shows 
that the Veteran reported he experienced constant stiffness and 
pain in the neck when he turns his head or if he turns his head 
in an awkward position.  He reported taking Etodolac 400 mg. 
which was not helpful.  He did not us a neck brace or support.  
He denied having any visual disturbance, dizziness, or fever.  He 
denied having had surgery.  

On examination, the spine revealed no postural abnormalities or 
fixed deformities.   The Veteran had some mild paraspinal 
tenderness over the cervical region of the spine.  Forward 
flexion of the cervical spine was from zero to 30 degrees; 
extension was from zero to 30 degrees with moderate limitation 
due to pain.  Lateral flexion was from zero to 25 degrees left 
and right, with moderate limitation due to pain.  Lateral 
rotation was from zero to 50 degrees to the left and to the 
right, with moderate limitation due to pain.  

The Veteran had increased weakness, fatigability and guarding 
over the cervical spine with repetitions; however, he had no 
additional loss of range of motion of the cervical spine 
resulting from repetitions.  Neurological examination was grossly 
intact.  Sensory examination was normal.  The motor examination 
was normal.  The Veteran had no atrophy, and had normal muscle 
tone and strength.  His deep tendon reflexes were within normal 
limits.  After examination including X-ray examination, the 
report contains diagnoses of (1) chronic cervical strain; and (2) 
degenerative joint disease of the cervical spine.

In response to an RO request to the examiner to provide a 
statement as to the impact of the cervical spine condition on the 
Veteran's ability to work, the examiner commented that the 
Veteran's cervical spine condition would definitely negatively 
impact his ability to engage in physical employment due to the 
limited amount of range of motion he had; but there was no 
medical reason why, if retrained, the Veteran could not engage in 
sedentary employment such as a desk job.

On evaluating the facts in light of the relevant rating criteria 
as discussed above, the Board does not find that disability 
ratings are warranted in excess of the currently assigned staged 
ratings of 10 percent during the period prior to July 16, 2009, 
and 20 percent during the period from July 16, 2009, for the 
service-connected neck strain.  

First, during neither period are there separately diagnosed 
neurologic abnormalities shown to be caused by or part of the 
service-connected neck strain.  

Second, during neither period is there evidence of intervertebral 
disc syndrome symptoms suggestive of sciatic nerve involvement 
that could allow for a higher rating than in effect pursuant to 
relevant criteria for evaluation under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
38 C.F.R. § 4.71a.  Basically, as reflected in the examination 
findings above, the evidence does not show any such symptoms of 
any "incapacitating episodes" during either period.   Moreover, 
during the two examinations discussed above, the Veteran himself 
did not state that he had incapacitating episodes of any 
duration.  

Therefore, for both periods under consideration, evaluation under 
criteria for incapacitating episodes would be unfavorable to the 
Veteran's claim.  Since those criteria are not more favorable to 
the Veteran than other applicable criteria, no further discussion 
of evaluation based on incapacitating episodes is required.

i.  Initial Disability Rating for the Period Prior to July 16, 
2009
 
The Veteran does not meet any criterion for an evaluation in 
excess of 10 percent during the period prior to July 16, 2009 
under the criteria of the General Rating Formula for Diseases and 
Injuries of the Spine with respect to any criterion for 
evaluating limitation of motion.

Even with consideration of pain, the Veteran's range of cervical 
flexion was to 40 degrees, at the upper limit of the criterion 
for a 10 percent disability rating, and very close to the normal 
range of 45 degrees.  During the period prior to July 16, 2009, 
none of the medical evidence confirms findings of limitation of 
motion of the cervical spine that would meet the criteria for the 
next higher rating of 20 percent.  None of the medical records on 
file dated prior to that date shows that the Veteran's motion on 
forward flexion was limited to 30 degrees or less.

Nor does the record prior to July 16, 2009 show evidence of any 
muscle spasm, guarding, or localized tenderness resulting in 
abnormal gait or abnormal spinal contour; or, a vertebral body 
fracture.  As reflected in the December 2004 VA examination 
report, X-ray examination was normal, and the examiner diagnosed 
chronic neck strain that creates mild functional loss.

The December 2004 VA examiner found that the Veteran's diagnosed 
chronic neck strain created mild functional loss, with an 
additional five degrees of limitation due to pain with rotation 
while driving.  These additional limitations would not result in 
findings meeting diagnostic criteria for the next higher 
disability rating of 20 percent during the period prior to July 
16, 2009; that is, they would not result in a limitation in 
forward flexion of not greater than 30 degrees; or, muscle spasm, 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  There is no evidence of an abnormal 
spinal contour of the cervical spine such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.

ii.  Initial Rating for the Period From July 16, 2009

The Veteran does not meet any criterion for an evaluation in 
excess of 20 percent during the period beginning from July 16, 
2009, under the criteria of the General Rating Formula for 
Diseases and Injuries of the Spine with respect to any criterion 
for evaluating limitation of motion.

Even with consideration of pain, as reflected in the July 2009 VA 
examination report, the Veteran's range of cervical flexion was 
to 30 degrees-at the upper limit of the criterion for a 20 
percent disability rating.  The combined range of motion of the 
cervical spine was 210 degrees.  

During the period from July 16, 2009, none of the medical 
evidence confirms findings of limitation of motion of the 
cervical spine that would meet the criteria for the next higher 
rating of 30 percent.  None of the medical records on file dated 
from that date reflects that the Veteran's cervical spine motion 
on forward flexion was limited to 15 degrees or less; or shows 
favorable ankylosis of the entire cervical spine.

The December 2009 VA examiner found that the Veteran had forward 
flexion from zero to 30 degrees with moderate limitation due to 
pain.  Though the examiner found that with repetition there was 
increased weakness, fatigability and guarding over the cervical 
spine, there was no additional loss in range of motion.  These 
additional limitations would not result in findings meeting 
diagnostic criteria for the next higher disability rating of 30 
percent during the period starting July 16, 2009; that is, they 
would not result in a limitation in forward flexion to 15 degrees 
or less, or favorable ankylosis of the entire cervical spine.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.
 
ii.  Conclusions

In summary, the Board does not find that higher ratings are 
warranted under any relevant diagnostic criteria than those 
currently in effect for the respective periods prior to July 16, 
2009 and from July 16, 2009, for the Veteran's service-connected 
neck strain.  The Board further finds that the evidence of 
functional loss due to pain associated with the neck strain does 
not warrant any additional rating or an initial rating in excess 
of those staged ratings currently in effect for the two periods 
for the service-connected neck strain.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for initial 
disability ratings for the service-connected neck strain, in 
excess of 10 percent prior to July 16, 2009, and in excess of 20 
percent from July 16, 2009.  Given the nature of the Veteran's 
neck strain as described above, the Board finds that there is no 
basis under any of the relevant diagnostic codes for awarding an 
evaluation higher than those in effect during the respective 
periods before and from July 16, 2009.  Should the Veteran's 
disability picture change in the future, he may be assigned a 
higher evaluation.  See 38 C.F.R. § 4.1 (2009).  At present, 
however, there is no basis for a higher evaluation.

Because the Board finds that the preponderance of the evidence 
establishes that the Veteran's service-connected neck strain does 
not meet the criteria for a rating greater than that currently 
assigned in the respective periods, a higher rating is not 
warranted than in effect now, and the reasonable doubt doctrine 
is not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Veteran has submitted no evidence showing that his service-
connected neck strain has markedly interfered with his employment 
status beyond that interference contemplated by the staged 
ratings assigned during the periods under consideration; and 
there is also no indication that the disorder has necessitated 
frequent periods of hospitalization.  

Based on the foregoing, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for dental injury and residual loss of teeth 
is denied.

Service connection for hepatitis C is denied.

An initial disability rating in excess of 10 percent for PTSD for 
the period prior to May 28, 2004, is denied.

A 30 percent initial disability rating is granted for PTSD for 
the period from May 28, 2004 to March 29, 2005, subject to the 
governing regulations governing the payment of monetary benefits.

A 70 percent initial disability rating is granted for PTSD for 
the period from March 30, 2005, subject to the governing 
regulations governing the payment of monetary benefits.

An initial disability rating in excess of 10 percent for neck 
strain for the period prior to July 16, 2009, is denied.

An initial disability rating in excess of 20 percent for neck 
strain for the period from July 16, 2009, is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for a total disability rating based on individual 
unemployability (TDIU) is part and parcel of an increased-rating 
claim when the issue of unemployability is raised by the record. 
VA law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to obtain and maintain a substantially 
gainful occupation due solely to impairment resulting from his 
service-connected disability(ies).  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2009).  

In making this determination, consideration may be given to his 
level of education, special training, and previous work 
experience, but not to his age or occupational impairment caused 
by nonservice-connected disabilities.  It should additionally be 
noted that marginal employment or employment provided on account 
of disability or special accommodation is not substantially 
gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2009).

In this case, the issue of unemployability is raised by the 
record.  As discussed in the decision above, the record, contains 
mixed evidence as to whether the Veteran's service-connected 
disabilities, in particular his PTSD, result in the Veteran being 
unable to obtain and maintain a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disability(ies).  Pursuant to the decision above, effective March 
30, 2005, the 70 percent disability rating assigned for the 
Veteran's service-connected PTSD meets the minimum schedular 
criteria for consideration of TDIU.  See 38 C.F.R. § 4.16(a).  
The record additionally reflects that the Veteran was granted 
Social Security Administration (SSA) disability benefits based on 
his disabilities including PTSD.  Therefore, pursuant to Rice, 
the Board is adding the issue of TDIU to the Veteran's current 
appeal, since the issue of unemployability is raised by the 
record.

It is not clear whether the Veteran's service-connected 
disabilities, to specifically include PTSD, preclude him from 
obtaining and maintaining substantially gainful employment.  The 
Board therefore finds that the issue of entitlement to TDIU must 
be remanded for further examination and opinion regarding the 
Veteran's employability.

The Board is also remanding the extraschedular basis of the 
Veteran's increased rating claim for PTSD.  The record reflects 
that the RO has not considered entitlement to an increased rating 
for PTSD on an extraschedular basis, and the Board is precluded 
from assigning an extraschedular rating in the first instance.  
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue is raised by the claimant or is reasonably raised 
by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court has further clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
it must be determined whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is found to be inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto related 
factors such as marked interference with employment or frequent 
periods of hospitalization, then the case must be referred to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  Id.  

As was noted above, the record reflects that the RO has not 
considered entitlement to an increased rating for PTSD on an 
extraschedular basis.  However, because there is medical and lay 
evidence of record indicating that the Veteran's service-
connected PTSD has significant effects on his occupation, the 
Board finds that this aspect of his increased rating claim must 
also be referred for special consideration under 38 C.F.R. 
§ 3.321(b) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA psychiatrist or 
psychologist to review the Veteran's claims 
file in its entirety in order to provide a 
medical opinion as to whether the Veteran is 
unable to obtain or maintain substantially 
gainful employment if only his service-
connected disabilities are considered.  

The examiner's focus should be on the 
psychiatric picture due to the service-
connected PTSD, but he or she must consider 
the overall impact of all service-connected 
disabilities, which at this time, are PTSD; 
neck strain; left shoulder subacromial 
bursitis with mild to moderate rotator cuff 
degenerative changes; left hip disability; 
tinnitus; arthritis, right knee, residual of 
right knee sprain; carpal tunnel syndrome, 
left wrist; carpal tunnel syndrome, right 
wrist; lumbar spine degenerative joint 
disease; scars right knee, right forearm, 
left upper arm and left chest; and residual 
of right ankle sprains.  If, prior to this 
examination, the Veteran is granted service 
connection for other disabilities, the 
examiner should also consider these 
disabilities.

In making this employability determination, 
the examiner should also consider the 
Veteran's level of education, other training, 
and work experience.  The examiner should 
specifically address the incident in June 
2008 involving a shooting by the Veteran of 
an intruder and subsequent repercussions.  
The VA examination report must include a 
complete rationale for all opinions and 
conclusions expressed.  The examiner must 
discuss the rationale of the opinion, whether 
favorable or unfavorable.  

The claims file, including a complete copy of 
this remand and any recently obtained private 
and VA medical records must be made available 
to the examiner for review of the pertinent 
medical and other history.  

2.  Refer the claim for entitlement to an 
increased rating for PTSD on an 
extraschedular basis to the Director of 
Compensation and Pension Service, pursuant to 
the provisions of 38 C.F.R. § 3.321(b) for 
consideration of whether this benefit is 
warranted on an extraschedular basis.  This 
referral is mandatory, although the decision 
of whether to actually award an 
extraschedular rating remains to be decided 
by the Director of C&P Service or designate.  

3.  The RO/AMC should read all medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if all the 
questions posed are not answered.  

4.  Then the RO/AMC must then readjudicate 
the claims for increased initial ratings for 
PTSD on an extraschedular basis and for TDIU.  
If the claims are not granted to his 
satisfaction, send the Veteran and his 
representative a supplemental statement of 
the case (SSOC) and give them an opportunity 
to respond to it before returning the file to 
the Board for further appellate consideration 
of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


